PER CURIAM.
To invoke the Court’s jurisdiction in a timely manner, the appellant must file a notice of appeal within 30 days (not 30 business days) of rendition of the order on appeal. Fla. R.App. P. 9.110(b). Here, the appellant’s notice was filed more than 30 days after rendition. The filing of a notice of appeal is jurisdictional. Florida courts are required to dismiss an appellate proceeding if it was not initiated within the applicable time limit. See Miami-Dade County v. Peart, 843 So.2d 363 (Fla. 3d DCA 2003). Therefore, the Court’s jurisdiction was not timely invoked and the appeal must be dismissed as untimely.
DISMISSED.
VAN NORTWICK, LEWIS, and SWANSON, JJ., concur.